Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of September 24th 2021 has been considered.
Claims 6 and 7 have been amended.
Claims 1-5 and 9 are cancelled.
Claims 6-8 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the claim amendments filed on September 24th 2021, the rejection of claim 6 under 35 USC §112(b) has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., (US 5,942,275) in view of Ciuraneta (EP1279338A1).

Regarding claims 6-8: Wong discloses a nut spread comprising 10-40% nut solids (i.e., nut butter), 15-50% sugar, 1-15% cocoa solids (i.e., cocoa powder), less than 10% cocoa butter (see Wong abstract; column 2, lines 2-32; column 7, lines 3-37), wherein the nut butter component is made from nuts, such as hazelnuts (see Wong column 3, lines 1-16). Wong also discloses that the nut butter comprises 30-60% oil, such as vegetable oil (see Wong column 3, lines 48-65). Given the fact the constituent contents in Wong overlap or encompass the constituent contents of the special technical feature, a prima facie case of obviousness exists (see MPEP §2144.05). Although Wong fails to disclose extra virgin olive oil, Ciuraneta discloses of substituting the oil in nut butters, such as hazelnut butter, with extra virgin olive oil in order to provide the consumer with the health benefits associated with extra virgin olive oil intake (see Ciuraneta abstract; paragraphs [0018]-[0021]). Therefore, it would have been obvious to a skilled artisan to modify Wong and to substitute the oil in the hazelnut butter with extra virgin olive oil, in order to provide the consumer with the health benefits associated with extra virgin olive oil intake, and thus arrive at the claimed limitations.
As to the method of making the nut spread: Wong discloses of roasting the nuts to attain desired flavor (see Wong column 3, lines 10-16), grinding the nuts and Wong column 3, lines 31-47; column 4, lines 51-58) and tempering the chocolate to attain desired texture and melting properties (see Wong column 2, lines 18-32; column 6, lines 28-43). While the process recited in the claims is slightly different than the process disclosed in Wong as modified by Ciuraneta, the differences are mere obvious variants, well within the purview of a skilled artisan to adjust in order to attain desired flavor and texture.

Response to Arguments
Applicant's arguments filed on September 24th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 4 and 5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Wong fails to disclose the process steps of attaining the fine particle sizes and the tempering step recited in the claims. The examiner respectfully disagrees.
As discussed above and to further clarify, Wong discloses grinding the nuts and selectively milling and choosing particles that are fine to attain desired textural properties (see Wong column 3, lines 31-47; column 4, lines 51-58) and of a refining steps which tempers the chocolate to attain desired texture and melting properties (see Wong column 2, lines 18-32; column 6, lines 28-43).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792